DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 requires the step of “creating a first ratio of the first capture rate to the second capture rate and a second ratio of the second analyte property factor to the first analyte property factor and using the first and second ratios to determine the first concentration, wherein the first concentration is determined by multiplying the second concentration by the first and second ratios. [italicizing by the Examiner]”
Addressing now the Wands enablement factors (MPEP 1264.01(a)).

(A) The breadth of the claims

	The claims are broad in that the analyte is not limited; they are narrow in that the method uses a single-molecule sensor having a solid-state nanopore.

(B) The nature of the invention

	The invention is a sensing method for determining a first concentration of a target analyte using a single-molecule sensor having a solid-state nanopore. 


(C) The state of the prior art

Zhao et al. US 2020/0225210 A1 (hereafter “Zhao”) discloses a sensing method for determining a first concentration of a target analyte (polynucleotide) using a single-molecule sensor having a solid-state nanopore (see the title, Abstract, and paragraphs [0002], [0005], [0007], and [0088]), the sensing method comprising: 
measuring a current signal of the solid-state nanopore over a predetermined period of time and using the measured current signal to identify first and second sets of distinguishable electrical signatures (for this limitation note the following

    PNG
    media_image1.png
    223
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    419
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    153
    389
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    321
    387
    media_image4.png
    Greyscale

 ); 
using the first set of distinguishable electrical signatures, determining a first capture rate of the target analyte, wherein the first capture rate is a function of the first concentration and a first analyte property factor that exemplifies one or more physical properties (e.g. length) of the target analyte (for this limitation note the following


    PNG
    media_image5.png
    833
    693
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    147
    367
    media_image7.png
    Greyscale


From paragraph [0166] above, Zhao clearly discloses determining a first capture rate of the target analyte, which is necessary to in turn determine parameter α.  This first capture rate is stated to be a function of the target concentration.  That the capture rate is also a function of a physical property of the target analyte follows from paragraph [0166], which also discloses that first capture rate is also a function of the nanopore event, and from paragraph [0056] and Figure 2B, which disclose that the nanopore event duration depends on the length of the target analyte.); and
using the second set of distinguishable electrical signatures, determining a second capture rate of a control analyte having a second concentration, wherein the second concentration is known and the second capture rate is a function of the second concentration and a second analyte property factor that exemplifies one or more physical properties of the control analyte (for this limitation note the following


    PNG
    media_image5.png
    833
    693
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    379
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    147
    367
    media_image7.png
    Greyscale


From paragraph [0166] above, Zhao clearly discloses determining a second capture rate of a control (reference) analyte, which is necessary to in turn determine parameter α.  This second capture rate is stated to be a function of the target concentration.  That the second capture rate is also a function of a physical property of the control analyte follows from paragraph [0166], which also discloses that capture rate is also a function of the nanopore event, and from paragraph [0056] and Figure 2B, which disclose that the nanopore event duration depends on the length of the target analyte.  The control analyte will clearly be analyte having a known length.  See, for example, Figure 4A, noting therein “Reference 466bp”.).
Zhao further discloses creating a first ratio of the first capture rate to the second capture rate (see again paragraph [0166] noting parameter α), but Zhao does also 
disclose “creating . . . .  a second ratio of the second analyte property factor to the first analyte property factor and using the first and second ratios to determine the first concentration, wherein the first concentration is determined by multiplying the second concentration by the first and second ratios.”  
	


(D) The level of one of ordinary skill
	
One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrophoresis and electrochemical measurement.

	
(E) The level of predictability in the art


The level of predictability in the art was high.  In particular, as shown by  Rowghanian et al., “Electrophoretic capture of DNA chain into a nanopore,” Physical Review E 87, 042722 (2013) (hereafter “Rowghanian”) and Wanunu et al., “Electrostatic focusing of unlabeled DNA into nanoscale pores using a salt gradient,” Nature Nanotechnology Advance Online Publication, Published online: 20 December 2009| DOI:10.1038/NNANO.2009.379 (hereafter “Wanunu”) the relationship of capture rate of DNA at a nanopore to DNA length (base pairs) was expected to be exponential until a certain  DNA length, then it would be constant:
from Rowghanian page 042722:

    PNG
    media_image8.png
    303
    699
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    837
    720
    media_image9.png
    Greyscale
 
; and from Wanunu page 3

    PNG
    media_image10.png
    905
    390
    media_image10.png
    Greyscale

(F) The amount of direction provided by the inventor


	The inventor does provide direction on how to perform the “creating” and “using” steps in the set forth in the last paragraph of claim 1; however, it is confusing and based on a mistaken assumption or is incomplete.  
The direction is confusing because the inventor states in the originally filed specification, 

    PNG
    media_image11.png
    448
    692
    media_image11.png
    Greyscale

	However, not only is the symbol “J” used to represent analyte flux in the nanopore art, more importantly, the formula J = R x c, where R is the capture rate and “c” is the analye concentration is the formula for analyte flux, not capture rate:

    PNG
    media_image12.png
    318
    693
    media_image12.png
    Greyscale

	See page Rowghanian page 042722-3.  

	The direction provided by the inventor is based on a mistaken assumption or is incomplete because the inventor states,

    PNG
    media_image13.png
    648
    750
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    143
    675
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    313
    639
    media_image15.png
    Greyscale


Zhao paragraph [0166] discloses calculating the parameter α, which is a first ratio of the first capture rate to the second capture rate, and can be represented as 
α = Rc, target / Rc, control.  Rowghanian and Wanunu each disclose that when Rc, target  or  Rc, control is plotted against DNA length (N basepairs) it will have, until a certain threshold value for N, an exponential relationship. Rowghanian provides a theoretically derived equation for this exponential relationship (equation (22)):
 
    PNG
    media_image16.png
    272
    869
    media_image16.png
    Greyscale


 
    PNG
    media_image17.png
    142
    372
    media_image17.png
    Greyscale

See Zhao.

    PNG
    media_image18.png
    736
    647
    media_image18.png
    Greyscale

See Rowghanian.)
       
c, target / Rc, control ~ (
    PNG
    media_image19.png
    62
    229
    media_image19.png
    Greyscale
 )/ (
    PNG
    media_image20.png
    62
    229
    media_image20.png
    Greyscale
) ~ 
    PNG
    media_image21.png
    48
    115
    media_image21.png
    Greyscale
/ 
    PNG
    media_image22.png
    59
    115
    media_image22.png
    Greyscale
.

	

Alternatively, using the simplified notation in the Rowghanian Figure 4(a) caption (


    PNG
    media_image23.png
    831
    589
    media_image23.png
    Greyscale


Rc, target / Rc, control ~ (ANαRtarget) /(ANαRcontrol)

So, (Rc, target / Rc, control) x ( (ANαRcontrol) / (ANαRtarget) ) ~ 1

Going back now to the inventor’s equation XI in specification paragraph [0077], based on the above derivation from Rowghanian, the term Q2 includes NαRcontrol (or Nα2) and Q1 includes NαR target (or Nα1).  While c2, the concertation of the second (control) analyte, and N in Nα2, the length of the second analyte, are presumably both known.  It is not clear that N in Nα1, the length of the first analyte, is known.  Thus, inventor’s equation XI contains two unknown variables, c1, and Q1, and so the equation is mathematically indeterminate (cannot be solved uniquely).  The inventor’s guidance is incomplete on how to determine Nα2 and so Q2 (when Q2 ≠ Q1).  
As for assuming Q1/ Q2 ~ 1 the inventor appears to be mistaken as to when this can be assumed (Applicant’s specification paragraph [0078]).  Based on Rowghanian equation (22) and Figure 4(a) and Wanunu Figure 2(a), Q1/ Q2 can be assumed ~ 1 when N1/N2 (length of the first analyte / length of the second analyte) ~ 1.  Moreover, if Q1/ Q2 can be assumed ~ 1 then so can R2/R1 as Rowghanian Figure 4(a) and Wanunu Figure 2(a) a small difference between N2 and N1 will result in an exponential difference between R2 and R1. 



(G) The existence of working examples   

	While Applicant does discuss several working examples (for example specifcation paragraphs [0068] – [0073]) in which some detail of the nanopore sensor and operational parameters used are provided, there is no example calculation, at least in part, using any actual values for the terms of the any of the equations.


(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	One of skill in the art would be confused on how to practice the computational aspects of the claimed sensing method and so would engage in excessive experimentation in attempting to do so. As discussed above, Applicant has without reference to convention redefined a basic term (using J for capture rate instead of flux) and equation ( J = Rcapture x c) in the nanopore art, created new equations without relating them to established equations, and has made assumptions having a tenuous basis (for example, ignoring the established exponential relationship between capture rate and analyte length).


  

Claims 8-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 8 requires “using a solid-state nanopore that simultaneously translocates a first analyte and a second analyte, . . . [italicizing by the Examiner]“  Also, claim 8 requires the step of “receiving a current signal from the solid-state nanopore over a predetermined period of time and using the current signal to determine first and second capture rates, . . . .”  Claim 8 further requires “. . . . wherein the first capture rate is further a function of a first analyte property factor that represents one or more physical properties of the first analyte and the unknown concentration and the second capture rate is further a function of a second analyte property factor that represents one or more physical properties of the second analyte and the known concentration; . . . .”
Independent claim 18 also requires “using a solid-state nanopore that simultaneously translocates a first analyte and a second analyte, . . . [italicizing by the Examiner]“ Additionally, claim 18 requires the step of “receiving a current signal from the solid-state nanopore over a predetermined period of time and using the current signal to determine first and second population counts, . . . .”    



(A) The breadth of the claims

	The claims are broad in that the analyte is not limited; they are narrow in that the method uses a solid-state nanopore that measures current.


(B) The nature of the invention

	The invention is a sensing method for measuring an unknown concentration using a solid-state nanopore.


(C) The state of the prior art

The Examiner is not aware of any prior art disclosing simultaneously translocating through a single nanopore a first analyte and a second analyte.  Instead, a first analyte and a second analyte would be simultaneously translocated through a first nanopore and a second nanopore, respectively.  See, for example, in Osaki et al., “Multichannel Simultaneous Measurements of Single-Molecule Translocation in α-Hemolysin Nanopore Array,” Anal. Chem. 2009, 81, 9866-9870 (hereafter “Osaki”) the title, Abstract, and Figure 1.
1 paragraph [0077] states, 

    PNG
    media_image25.png
    193
    719
    media_image25.png
    Greyscale
 
wherein PQ equals normalized capture rate (see specification paragraph [0074]).
is the formula for analyte flux, not capture rate:

    PNG
    media_image12.png
    318
    693
    media_image12.png
    Greyscale

	See page Rowghanian page 042722-3.  

Regarding “a first analyte property factor that represents one or more physical properties of the first analyte and the unknown concentration and the second capture rate is further a function of a second analyte property factor”, such as length or size, these factors are typically not known beforehand for analytes analyzed by nanopores, and, in fact, if not the primary reason for the nanopore analysis is not uncommonly a secondary reason.  See, for example, column 1, lines 34-39; column 1, line 66 – 
column 2, line 6, in Church et al. US 5,795,782; and column 1, lines 64-65; and 
column 6, lines 9-18, in Branton et al. US 6,627,067 B1.           


(D) The level of one of ordinary skill
	
One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of electrophoresis and electrochemical measurement.

	
(E) The level of predictability in the art

The level of predictability for capture rate is high as the theoretical and experimental basis of capture rate as used in nanopore sensors was well established as the time of Applicant’s priority filing date.   See the Rowghanian.  In particular, it will be noted that capture rate has an exponential relationship to analyte size, at least over a certain initial analyte size range:
from Rowghanian page 042722:

    PNG
    media_image8.png
    303
    699
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    837
    720
    media_image9.png
    Greyscale
 
; and from Wanunu page 3

    PNG
    media_image10.png
    905
    390
    media_image10.png
    Greyscale

(F) The amount of direction provided by the inventor

The inventor provides no direction on how to discern the portion of the current signal that can be attributed to the first analyte from the portion of the current signal that can be attributed to the first analyte as the first analyte and second analyte simultaneously translocate through the nanopore.
The inventor provides no clarification of how his formula for capture rate, J = R x c, is to be understood against the same formula for J in the nanopore art that is conventionally instead used for calculating analyte flux. 
The inventor provides no direction on how to determine the property factor of the first analyte or the property factor of the second analyte.
The inventor provides no direction on how to determine the population count of the first analyte or the population count of the second analyte.


(G) The existence of working examples   

	While Applicant does discuss several working examples (for example specification paragraphs [0068] – [0073]) in which some detail of the nanopore sensor and operational parameters used are provided, there is no example calculation, at least in part, using any actual values for the terms of the any of the equations.




(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	One of skill in the art would be confused on how to practice the implicit signal analysis portion of the claimed method of discerning the portion of the current signal that can be attributed to the first analyte from the portion of the current signal that can be attributed to the first analyte as the first analyte and second analyte simultaneously translocate through the nanopore.
Also, one of skill in the art would be confused on how to practice the computational aspects of the claimed sensing method and so would engage in excessive experimentation in attempting to do so. As discussed above, Applicant has without reference to convention redefined a basic term (using J for capture rate instead of flux) and equation ( J = Rcapture x c) in the nanopore art, created new equations without relating them to established equations, and has made assumptions having a tenuous basis (for example, ignoring the established exponential relationship between capture rate and analyte length).






International Search reports, Written Opinions, and 
Foreign Patent Office Actions

The European Search Report for Application EP 19178617 only cites “A” documents.  The accompanying examination deems claims 1-18 of that application allowable over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

	
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
April 29, 2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image24.png
    18
    19
    media_image24.png
    Greyscale
  See MPEP 804 II.B.2(a).